Citation Nr: 0908017	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips as secondary to right fibula fracture.

2.  Entitlement to an increased rating for right fibula 
fracture, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran served on active duty from June 1945 to December 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont. 

This case was previously before the Board in January 2008 
when it was remanded for additional development and due 
process considerations.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
Veteran's pending claims.  So, regrettably, they are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C..  VA will notify the appellant if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In November 2005 and January 2006 VA Form 9s (Appeal to Board 
of Veterans' Appeals), the Veteran requested a hearing at the 
RO before a Veterans Law Judge of the Board (also known as a 
Travel Board hearing).  The Board acknowledges that the 
Veteran failed to report as scheduled for a hearing scheduled 
in July 2006, but a review of the claims folder indicates 
that his representative appeared before the undersigned 
Veterans Law Judge of the Board in lieu of the Veteran's 
appearance at the requested Travel Board hearing.  However, a 
December 2007 VA Form 119 (Report of Contact) indicates the 
tape and transcript of such testimony was misplaced.  The 
Veteran's representative submitted a copy of his notes from 
that presentation and the Veteran was offered another 
opportunity to testify before a Veterans Law Judge of the 
Board in December 2007.  In January 2008, subsequent to the 
Board's remand, the Board received documentation that 
established that the Veteran wished to be scheduled for a 
Travel Board hearing, as originally requested.  As such, the 
appellant must be afforded an opportunity for a Board hearing 
before appellate consideration of his appeal.  Therefore, the 
Veteran must be scheduled for a Board hearing at the RO 
before a Veterans Law Judge, prior to deciding his appeal.  
See 38 C.F.R. §§ 20.700, 20.704 (2008).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.  Notify him of the date, time and 
location of his hearing and place a copy of 
the hearing notice letter in his claims 
file.  If the Veteran fails to appear for 
such a scheduled hearing, or otherwise 
indicates he no longer desires such a 
hearing, such should be documented in the 
record.  

The purpose of this remand is to afford the claimant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



